Citation Nr: 0723723	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-40 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from June 1996 to 
June 2000 with reserve duty up to 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified before the 
undersigned at a videoconference hearing at the RO in 
December 2006.  The transcript is included in the record. 

In a VA Form 21-4138 dated in June 2005, the veteran appears 
to raise a new claim of entitlement to service connection for 
kidney problems, to include as due to his hypertension.  The 
Board refers this matter to the RO for appropriate 
consideration.


FINDING OF FACT

Resolving doubt in the veteran's favor, the veteran's current 
hypertension had its onset during active military service. 


CONCLUSION OF LAW

Hypertension was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming service connection for hypertension.  
When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Review of the record shows that the veteran was diagnosed 
with hypertension at separation from active military service.  
In a May 2000 Report of Medical History, the veteran 
complained of having high blood pressure.  In the physician's 
summary, the veteran was diagnosed as having mild 
hypertension.  This diagnosis is supported by the blood 
pressure readings recorded at that time: 146/92 and 152/98.  

The veteran testified that he had symptoms of headaches and 
dizziness during active military service.  (T. 4).  He 
recalled fainting during the PRT (Physical Readiness Test).  
(T. 4).  He also recalled experiencing the same symptoms of 
headaches and dizziness when he was treated for hypertension 
in December 2002.  (T. 7).  

The medical evidence from the post-active military service 
noted treatment for hypertension beginning in December 2002.  
The veteran testified that he began receiving medication to 
treat his hypertension in 2003.  (T. 5).  VA medical records  
from December 2002 continue to note treatment for 
hypertension.  

The Board has considered the May 2006 VA medical opinion 
noting that it would be speculative to relate hypertension to 
the blood pressure readings found on the separation 
examination.  Hypertension is considered a chronic disease 
for VA compensation purposes.  See 38 C.F.R. § 3.307, 3.309 
(2006).  Given the in-service diagnosis and current diagnosis 
of hypertension, and resolving any doubt in the veteran's 
favor, the Board finds that hypertension had its onset in 
service.  38 C.F.R. § 3.102.  Accordingly, the Board finds 
that the veteran is entitled to service connection for 
hypertension.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
respect to the veteran's service connection claims, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating such service connection claim.  This 
is so because the Board is taking action favorable to the 
veteran by granting the veteran's service connection claim.  
Therefore, a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  The agency of original jurisdiction 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


ORDER

Service connection for hypertension is granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


